Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending.
Regarding previous 35 U.S.C. 112 rejections of claims 19 and 30, applicant has amended claims 18, 19 and 30 to overcome previous rejections. Corresponding 112 rejections has been withdrawn.
Regrading previous 35 U.S.C 103 rejections of claims 1, 13, 24 and dependent claims thereof, applicant submitted argument regarding combination of Jung (US 20170116922) in view of Jun (US 20140118409) references. In applicant’s response, claimed subject matters are mapped to corresponding figure and specification with clarification, and applicant asserted the claimed subject matter provide distinct advantage by reciting “the second initialization voltage is different from the first initialization voltage” to achieve the benefit of matched emission-time between LEDs of different colors, and provided analysis as to why the claimed subject matter is distinct from combination Jung in view of Jun combination, see detailed analysis in applicant’s argument/remark, 8/3/2022, pages 12-15. 
Examiner concur with applicant’s the interpretation of pending claims in view of corresponding specification provided in analysis of applicant’s remark (see applicant’s remark, 8/3/2022, page 8). After careful consideration of applicant’s argument and corresponding cited prior arts, applicant’s argument with respect to rejection of Jung in view of Jun references are found to be persuasive. In sum, while it is obvious for one of ordinary skill in the art to modify Jung in view of Jun to disclose the claimed first and second voltages to be of different potentials from the claimed first initialization voltage and second initialization voltage, it is nonobvious that the combination of Jung in view of Jun discloses the recitation “the second initialization voltage is different from the first initialization voltage”. Corresponding rejections has been withdrawn. 
Upon updated search and consideration, next closest prior art Park, US 20150279278 (hereinafter “Park”) is cited. Park also identify same problem to be solved (to match emission-time and avoid phenomenon that color purple to be undesirably perceived, see Park, paragraph 73). However, Park solves the identified problem differently from the pending invention (by keeping first and second initialization voltage same, while adjusting capacitance value of capacitor connected to electrode of OLED instead of adjusting initialization voltage of OLED as in pending application) and teaches away from claimed features (see Park, paragraphs 74).

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1 and dependent claims thereof, closest prior art Jung discloses the general concept of a display device (fig. 1, paragraph 32, display device), comprising: a first pixel circuit (fig. 2, paragraphs 63-70, detail of pixel circuit, fig. 1, paragraph 53) including a first driving transistor (fig. 2, transistor T1), a first initialization transistor (fig. 2, transistor T4), a first electrode initialization transistor (fig. 2, transistor T7), and a first light emitting diode emitting a first color (fig. 2, OLED), the first light emitting diode including a first electrode (fig. 2, node N2, paragraph 64 anode electrode of OLED); and a second pixel circuit (fig. 2, paragraphs 63-70, detail of pixel circuit, fig. 1, paragraph 53) including a second driving transistor (fig. 2, transistor T1), a second initialization transistor (fig. 2 transistor T4), a second electrode initialization transistor (fig. 2, transistor T7), and a second light emitting diode emitting a second color (fig. 2, OLED), the second light emitting diode including a second electrode (fig. 2, node N2, paragraph 64, anode electrode of OLED), wherein a first voltage (fig. 2, VINT1) is applied to the first driving transistor (fig. 2, driving transistor T2) through the first initialization transistor (fig. 2, initialization transistor T4, paragraph 65), a second voltage (fig. 2 VINT1) is applied to the second driving transistor (fig. 2, driving transistor T2) through the second initialization transistor (fig. 2, initialization transistor T4, paragraph 65), the first voltage and the second voltage have a same value (fig. 2, VINT1, paragraph 65, 53, display panel comprising plurality of pixels each having same VINT1 as an initialization voltage), a first initialization voltage (fig. 2 VINT2) is applied to the first electrode (fig. 2, node N2, anode of OLED) through the first electrode initialization transistor (fig. 2, transistor T7, paragraph 65), a second initialization voltage (fig. 2 VINT2) is applied to the second electrode (fig. 2, node N2, anode of OLED) through the second electrode initialization transistor (fig. 2, transistor T7). 
However, none of cited prior arts, alone or in combination discloses disclose the second pixel circuit comprises light emitting diode of a second color different from the first color, and the second initialization voltage is different from the first initialization voltage. In other words, none of cited prior arts, alone or in combination, discloses as a whole the concept of applying the first initialization voltage through the first electrode initialization transistor to the first electrode of the first light emitting diode in the first pixel circuit, and applying the second initialization voltage through the second electrode initialization transistor to the second electrode of the second light emitting diode in the second pixel circuit, wherein the light emitting diode of first circuit and the light emitting diode of second circuit is of different colors, and the first initialization voltage and the second initialization voltage are different.
 Regarding independent claim 13 and dependent claims thereof, closest cited prior art Jung discloses in general a display device (fig. 1, paragraph 32, display device), comprising: a first pixel circuit (fig. 2, paragraphs 63-70) including a first driving transistor (fig. 2, transistor T1), a first initialization transistor (fig. 2, transistor T4), a first electrode initialization transistor (fig. 2, transistor T7), and a first light emitting diode emitting a first color (fig. 2, OLED), the first light emitting diode including a first electrode (fig. 2, node N2, paragraph 64 anode electrode of OLED); and a second pixel circuit (fig. 2, paragraphs 63-70) including a second driving transistor (fig. 2, transistor T1), a second initialization transistor (fig. 2 transistor T4), a second electrode initialization transistor (fig. 2, transistor T7), and a second light emitting diode (fig. 2, OLED), the second light emitting diode including a second electrode (fig. 2, node N2, paragraph 64, anode electrode of OLED), and an initialization line (fig. 2, initialization line connected to transistor T4 applying voltage VINT1), wherein a first voltage (fig. 2, VINT1) is applied to the first driving transistor (fig. 2, driving transistor T2) through the first initialization transistor (fig. 2, initialization transistor T4, paragraph 65), a second initialization voltage (fig. 2 VINT2) is applied to the second electrode (fig. 2, node N2, anode of OLED) through the second electrode initialization transistor (fig. 2, transistor T7, paragraph 65); the first voltage and the second voltage are applied from the initialization line (paragraph 53, display device comprising multiple pixel circuit, fig. 2, first and second pixel circuits each comprising initialization line supplying VINT1 to transistor T4), a first initialization voltage (fig. 2 VINT2) is applied to the first electrode (fig. 2, node N2, anode of OLED) through the first electrode initialization transistor (fig. 2, transistor T7, paragraph 65), a second initialization voltage (fig. 2 VINT2) is applied to the second electrode (fig. 2, node N2, anode of OLED) through the second electrode initialization transistor (fig. 2, transistor T7, paragraph 65).
However, none of cited prior arts, alone or in combination discloses disclose the second pixel circuit comprises light emitting diode of a second color different from the first color, and the second initialization voltage is different from the first initialization voltage. In other words, none of cited prior arts, alone or in combination, discloses as a whole the concept of applying the first initialization voltage through the first electrode initialization transistor to the first electrode of the first light emitting diode in the first pixel circuit, and applying the second initialization voltage through the second electrode initialization transistor to the second electrode of the second light emitting diode in the second pixel circuit, wherein the light emitting diode of first circuit and the light emitting diode of second circuit is of different colors, and the first initialization voltage and the second initialization voltage are different.
 Regarding independent claim 24 and dependent claims thereof, closest cited prior art Jung discloses in general a display device (fig. 1, paragraph 32, display device), comprising: a first voltage source providing a first voltage (fig. 2 VINT2); a second voltage source providing a second voltage (fig. 2, VINT2, paragraphs 63-70), a timing controller (fig. 1, paragraphs 52, 59-61, controller 600); a data driver (fig. 1, paragraphs 52, 55, data driver 300,); and a display unit (fig. 1, paragraph 59, display panel 100) comprising: a first pixel circuit (fig. 2, paragraphs 63-70) including a first driving transistor (fig. 2, transistor T1), a first initialization transistor (fig. 2, transistor T4), a first electrode initialization transistor (fig. 2, transistor T7), and a first light emitting diode emitting a first color (fig. 2, OLED), the first light emitting diode including a first electrode (fig. 2, node N2, paragraph 64 anode electrode of OLED); and a second pixel circuit (fig. 2, paragraphs 63-70) including a second driving transistor (fig. 2, transistor T1), a second initialization transistor (fig. 2 transistor T4), a second electrode initialization transistor (fig. 2, transistor T7), and a second light emitting diode emitting a second color (fig. 2, OLED), the second light emitting diode including a second electrode (fig. 2, node N2, paragraph 64, anode electrode of OLED), wherein the first voltage (fig. 2 VINT2) is applied to the first electrode (fig. 2, node N2, anode of OLED) through the first electrode initialization transistor (fig. 2, transistor T7, paragraph 65), the second voltage (fig. 2 VINT2) is applied to the second electrode (fig. 2, node N2, anode of OLED)  through the second electrode initialization transistor (fig. 2, transistor T7, paragraph 65), a third voltage (fig. 2, VINT1) is applied to the first driving transistor (fig. 2, driving transistor T2) through the first initialization transistor (fig. 2, initialization transistor T4, paragraph 65), a fourth voltage (fig. 2 VINT1) is applied to the second driving transistor (fig. 2, driving transistor T2) through the second initialization transistor (fig. 2, initialization transistor T4, paragraph 65), and the fourth voltage is same as the third voltage (fig. 2, VINT1, paragraph 65, 53, display panel comprising plurality of pixels each having same VINT1 as an initialization voltage).
However, none of cited prior arts, alone or in combination discloses disclose the second pixel circuit comprises light emitting diode of a second color different from the first color, and the second voltage is different from the first voltage. In other words, none of cited prior arts, alone or in combination, discloses as a whole the concept of applying the first voltage through the first electrode initialization transistor to the first electrode of the first light emitting diode in the first pixel circuit, and applying the second voltage through the second electrode initialization transistor to the second electrode of the second light emitting diode in the second pixel circuit, wherein the light emitting diode of first circuit and the light emitting diode of second circuit is of different colors, and the first initialization voltage and the second initialization voltage are different.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694                                                                                                                                                                                                        
/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694